FILE COPY




                                   CAUSE NO. 12-19-00344-CR
                                 IN THE COURT OF APPEALS
                         TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


ZACHARY LEE HALL,                               }       APPEALED FROM 241ST DISTRICT
APPELLANT

V.                                              }       COURT IN AND FOR

THE STATE OF TEXAS,                             }       SMITH COUNTY, TEXAS
APPELLEE

                                               ORDER
          Came on for review the status of the instant appeal, and the same having been considered,
it appears that there is a conflict between the record in this appeal and the trial court’s
certification of the defendant’s right of appeal in that the record indicates that Appellant has
waived the right to appeal and a trial court’s certification states that this is not a plea bargain case
and Appellant has the right of appeal and a certification that reflects this is a plea bargain case,
and there’s no right to appeal and defendant has waived the right of appeal.
          Accordingly, it is hereby ORDERED that the appeal is remanded to the trial court for the
completion of a trial court certification of defendant’s right of appeal that is consistent with the
record or, if the defendant has the right to appeal, a written confirmation of such right. The trial
court shall, if necessary, conduct a hearing to determine whether the Appellant has the right to
appeal.
          It is FURTHER ORDERED that the trial court shall determine the status of Appellant's
right to appeal within fifteen days of the date of this Order and shall cause the clerk of the trial
court to forward to this Court a certified copy of any trial court certification or written
confirmation signed pursuant to this order.
                                                                                FILE COPY




       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 4th day
of December 2019, A.D.




                                                _________________________________
                                                KATRINA MCCLENNY, CLERK